Citation Nr: 0401446	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung condition, 
claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating action of 
the RO which, inter alia, denied the veteran's claim for 
entitlement to service connection for a lung condition, as 
secondary to exposure to herbicides.  A notice of 
disagreement was received in June 1999 and the RO issued a 
statement of the case later that same month.  A substantive 
appeal was received from the veteran in August 1999.  The 
veteran was scheduled for a personal hearing before the a 
Member of the Board (now Veterans Law Judge) at the RO in 
July 2001, but he cancelled that hearing.  

This case was before the Board in October 2001 when it was 
remanded for additional development.  At that time, the Board 
reviewed the procedural history of this case and noted that 
the issues then before the Board were limited to entitlement 
to service connection for peripheral neuropathy of the upper 
and lower extremities and a lung condition, all claimed as 
due to exposure to herbicides.  In an October 2001 decision, 
the Board granted service connection for peripheral 
neuropathy of the lower extremities and remanded the 
remaining two issues to the RO.  In an August 2992 rating 
decision, the RO granted service connection for peripheral 
neuropathy of the bilateral upper extremities.  As such, the 
issue presently before the Board is limited to that noted on 
the title page. 

This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  

REMAND

The veteran contends that he is suffering a lung condition as 
a result of exposure to herbicides during service.  When the 
Board initially reviewed the claim, it noted that the record 
did not include a diagnosis of a lung condition.  It was 
further noted, however, that there was x-ray evidence of 
abnormalities and recent VA medical records noted persistent 
complaints of chest pain.  The case was remanded in order to 
afford the veteran a VA examination and an opinion as to the 
relations, if any, between any diagnosed lung disorder and 
service, to include presumed exposure to Agent Orange.  

The veteran was afforded VA examinations in June and October 
2002; however, neither examination included the opinion 
requested by the Board.  The reports of pulmonary function 
tests (PFT) conducted in March and October 2002 yielded 
diagnoses of severe and minimal obstructive airways disease.  
The June 2002 VA respiratory examination report did not note 
any abnormal findings; however, on the report of a June 2002 
genitourinary examination conducted by the same physician, 
the recent PFTs were noted, "without clinical evidence of 
any pulmonary disorders at this time."  The October 2002 
examination report referred to the October 2002 PFTs that 
were considered to be "suggestive" of minimal obstructive 
airway disease and possible restrictive pulmonary disease.  
The examiner offered an opinion that the veteran had mild 
chronic bronchitis; however, the examiner did not offer any 
opinion as to the relationship, if any, between that 
condition and the veteran's service, to include exposure to 
Agent Orange.    

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development. 

In June 2002, the veteran referred to treatment at the VA 
Medical Center (VAMC) in Alexandria, Louisiana, and indicated 
that the RO should obtain records from March 1999 to the 
present.  There are some VA treatment records associated with 
the claims file (dated through October 2002); however, it's 
unclear whether there are additional, more recent, records 
outstanding.  Where evidence is in the possession of VA which 
has not been included in the record, it is the obligation of 
VA to secure such records.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Thus, the records of VA treatment must be 
obtained and associated with the claims file. 

Prior to arranging for the veteran to undergo further 
examination, the RO should also give him another to present 
information and/or evidence pertinent to his claim, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
supplemental statement of the case (SSOC) that explains the 
bases for the RO's determinations should include citation to 
pertinent legal provisions implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159 (2003).

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following actions:

1.  The RO should request from the 
Alexandria VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran since March 1999.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to him that 
she has a full one-year period to respond 
(unless this right is waived, in 
writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination to obtain information as to 
the diagnosis and likely etiology of any 
lung disorder.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether any currently 
diagnosed lung disorder is at least as 
likely as not (i.e., there is at least a 
50 percent probability) the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
exposure to Agent Orange.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection in light of all pertinent 
evidence and all pertinent legal 
authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


